DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Applicants’ amendment, remarks, Terminal Disclaimer, and RCE of 15 March 2021 are entered.
Claims 1-15 have been canceled. Claims 16-50 are pending and are being examined on the merits.
The Restriction/Election requirement remains in effect.
The rejection of claims 16-19, 25-27, 29-31, 33, 35-37, and 41-44 for nonstatutory double patenting over USP 9,616,111 B2 is withdrawn in light of the terminal disclaimer filed 15 March 2021.
The rejection of claims 16, 17, 19-23, 25-27, 29, 31-36, and 38-50 for nonstatutory double patenting over USP 10,080,788 B2 is withdrawn in light of the terminal disclaimer filed 15 March 2021.
The rejection of claims 16, 17, 19-23, and 25-50 for nonstatutory double patenting over 16/591,184 is withdrawn in light of the terminal disclaimer filed 15 March 2021.
The rejection of claim 24 for nonstatutory double patenting over ‘111 or ‘788 in view of ‘184 is withdrawn in light of the terminal disclaimer filed 15 March 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
The claims are directed to a composition of matter, satisfying step 1 of the 101 analysis. 
The claims are directed to a natural phenomenon in the form of naturally occurring compounds with respect to step 2A of the 101 analysis, indicating further analysis is required under step 2B.
For step 2B, the claims recite (1) a pharmaceutical composition containing C1 esterase inhibitor, citrate buffer, and a pH of 6.5-8.0 in a form for subcutaneous administration or (2) a lyophilized pharmaceutical formulation containing a C1 esterase inhibitor that after reconstitution achieves a solution containing the inhibitor (comprising 
The compositions as claimed contain only natural compositions, as the C1 esterase inhibitor occurs in nature within the human body, as does citrate. The claims offer no differences in the compositions that offer a marked difference as compared to the naturally occurring counterparts, either alone or in combination. The C1 esterase inhibitor still serves to inhibit C1 esterase activity, and citrate still offers buffering effects to maintain a desired pH. Furthermore, in the body both citrate and C1 esterase inhibitor already occur in an environment within the claimed pH range, as the human body does not generally deviate from a neutral pH value within the range as claimed. The claimed concentrations of the inhibitor does not offer a marked difference from the natural counterpart.
This judicial exception is not integrated into a practical application because placement of naturally occurring compounds into a pharmaceutical composition is merely an attempt to link the compound to the particular technical environment of disease treatment, and is a nominal extra-solution component of the claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as a route of administration or lyophilization do not offer significantly more than the judicial exception. A route of administration via subcutaneous routes is still available for the natural counterparts alone or in combination. The change in form to a lyophilized form is merely a change in physical state and does not impact the underlying natural products, in this case C1 esterase inhibitor and citrate. No differences arise in the structure or function of 
The dependent claims merely offer refinements in the parameters of one of the claimed natural products or intended uses, and do not offer markedly different characteristics, or in the case of claim 24 adds in another natural product in the form of an amino acid.
Therefore, the claims are directed to a natural phenomenon in the form of naturally occurring products, fail to provide additional elements that amount to significantly more than the judicial exception, and do not pass the test for eligibility under 35 U.S.C. 101.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658